Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is based on Information Disclosure Statement filed on 01/12/2022 and Notice of Allowance mailed on 11/29/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/12/2022 was filed after the mailing date of the Notice of Allowance on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims 1-18 are allowed over the prior arts of record.
A.    The cited references:
Daniel et al. (US Pub. No. 2016/0261466 A1 – IDS filed on 01/12/2022) discloses the use case of loading a System Model from the Graph Database Software Component GDBSC.  In a first act, the user specifies an identifier (id) of a System Model (m1) (cf.  FIG. 7 (id:m1)) for the Engineering Process to be loaded in the Graphical User Interface Software Component GUISC and transfers a corresponding request to the Graph-based Modeling Module GMM…If the users decision is to import 
Erbey et al. (US Pub. No. 2011/0060671 A1—IDS filed on 01/12/2022) discloses continuous testing of scripts ensures maximum impact on variability and effectiveness – See Fig. 7.  A particular portion of a scripted conversation, in which the loan officer provides either social proof or incentives (as shown, for example, in FIG. 6) to the Borrower, may be evaluated against the overall outcome in collection cycles to which it has been applied.  Such an evaluation generally may include comparing results obtained when the script element is present to results obtained either when the element is omitted altogether or when another element is substituted for the element being evaluated.  Once the element has been scored or evaluated, it may be either eliminated 
Erbey et al. (US Pub. No. 2013/0346131 A1 – IDS filed on 01/12/2022) – CON of Patent No. 8,473,391 or US Pub. No. 2011/0060671 A1 (please see above).
Erbey et al. (US Pub. No. 2014/0379555 A1 – IDS filed on 01/12/2022) – CON of Patent No. 8,838,491 or US Pub. No. 2013/0346131 A1 and CON of Patent No. 8,473,391 or US Pub. No. 2011/0060671 A1 (please see above).
OCWEN Financial Corporation (IN 734 MUM2009 –11/11/2011 –IDS filed on 01/12/2022) or Patent No. 8,473,391 or US Pub. No. 2011/0060671 A1 (please see above).

C.	Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific limitations of:

the resolved issues are normalized and accordingly stored as normalized resolved issues in a Knowledge Database System, 
a2) decisions being inherent in the normalized resolved issues are identified and classified into categories by a machine learning algorithm,
b1) at least one unresolved issue of the Issue Tracking Database System either already structured or unstructured, regarding type and format, and based on one of the different kinds of data sources, which contains each at least one content related data field concerning at least "Summary"- and/or 16/960,2522"Description"-attributes of said issue, is automatically edited and evaluated such that the unresolved issue is normalized and accordingly stored as a normalized unresolved issue in the Knowledge Database System, 
b2) at least one further decision being inherent to the normalized unresolved issue is identified and classified into the categories by a machine learning algorithm, and in combination in all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.
Regarding claim 10, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 10, specific limitations of:
16/960,2525a1) an Importing Program Module by which resolved issues of an Issue Tracking Database System either already structured or unstructured, and based on different kinds of data sources, which contain each at least one identification data field concerning at least a "Resolver"-attribute of a respective issue and one content related data field concerning at least "Summary"- and/or "Description"-attributes of the respective issue are edited and evaluated such that the resolved issues are normalized and accordingly stored as normalized resolved issues in a Knowledge Database System by the Processor accessing the Issue Tracking Database System and the Knowledge Database System, 
a2) a Decision Detection Program Module by which decisions being inherent in the normalized resolved issues are identified and classified into categories by a machine learning algorithm, 
b1) the Importing Program Module by which at least one unresolved issue of the Issue Tracking Database System either already structured or unstructured, and based on one of the different kinds of data sources, which contains each at least one content 16/960,2526related data field concerning at least "Summary"- and/or "Description"-attributes of said issue, is automatically edited and evaluated such that the unresolved issue is normalized and accordingly stored as a normalized unresolved issue in the Knowledge Database System by the Processor accessing the Issue Tracking Database System and the Knowledge Database System, 
in combination in all other limitations/elements as claimed in claim 10. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-9 and 11-18 are dependent upon claims 1 and 10. Since the independent claims 1 and 10 are allowable, claims 2-9 and 11-18, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192